DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Amendment in Response to Non-Final Office Action
	The ‘Amendment in Response to Non-Final Office Action’, filed 03 June 2021, has been ENTERED and the allegations/arguments presented have been fully considered.

Status of Claims
	Claims 3 and 16-19 are canceled.
	Claims 1, 2, 4-15, and 20-24 are amended.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
In response to the ‘Objection to Abstract, Abstract of the Disclosure: Proper Content’ found in the ‘Non-Final Office Action’, mailed 03 March 2021, the ‘Amendment in Response to Non-Final Office Action’ (p10), filed 03 June 2021, alleges/argues the abstract is amended to address this objection.  In view of the 
In response to the ‘Objection to Specification, Embedded Hyperlink and/or Other Form of Browser-Executable Code’ found in the ‘Non-Final Office Action’, mailed 03 March 2021, the ‘Amendment in Response to Non-Final Office Action’ (p 10), filed 03 June 2021, alleges/argues the specification is amended to address this objection.  In view of the amendments to the specification the allegation/argument is found persuasive and, thus, this objection is withdrawn.
In response to the ‘Claim Rejections - 35 U.S.C. § 101, Non-Patent Eligible Subject Matter – Product of Nature’ found in the ‘Non-Final Office Action’, mailed 03 March 2021, the ‘Amendment in Response to Non-Final Office Action’ (p10), filed 03 June 2021, alleges/argues amended independent claim 1 is directed to a nucleotide sequence that includes one or more gene, site, sequence, or region that is not found with the claimed nucleotide sequence in nature and, thus is directed to patent eligible subject matter.  In view of the amendments to the claims the allegation/argument is found persuasive and, thus, this rejection is withdrawn.  It should be noted that the originally filed disclosure provides the following with respect to recitations “an exogenous gene” and “an endogenous gene that is artificially incorporated”:
“In one or more embodiments of the present invention, the "vector" is a nucleic acid molecule comprising a nucleotide sequence X (a nucleotide sequence according to any one of (a) to (d) described above, an upstream and/or downstream nucleotide sequence constituting a pair of nucleotide sequences according to any one of (e) to (g) described above, a nucleotide sequence according to any one of (h) to (o) and (t) to (w) described above, or a nucleotide sequence in which two or more of these nucleotide sequences are linked (such nucleotide sequences include those linked via another nucleotide sequence of suitable length) described 

In view of the above definitions, one in the art recognizes that a vector comprising the claimed “nucleotide sequence set forth in SEQ ID NO: 12, 15, 18, or 21” is not naturally found with “an exogenous gene” and “an endogenous gene that is artificially incorporated”. 
In response to the ‘Claim Rejections - 35 U.S.C. § 112(b), Vague and Indefinite’ found in the ‘Non-Final Office Action’, mailed 03 March 2021, the ‘Amendment in Response to Non-Final Office Action’ (p12-18), filed 03 June 2021, alleges/argues the claims are amended to overcome these rejections.  First, the amended claims define the complementary strand of a parent strand.  Second, the claims define the nucleotide sequence(s).  Third, the phrase “according to” is replaced with “of”, “selected from”, or the like to define that the claimed vector is required.  Fourth, the phrase “a pair of” is removed and the claimed nucleotides are defined as the K. pastoris, and the term “derived” is removed to indicate that the ARS is from said biological species.  In view of the amendments to the claims the allegations/arguments are found persuasive and, thus, these rejections are withdrawn.
The most relevantly identified references are: 1) U.S. Patent Application Publication No. 2015/0140626 (‘PTO-892’, mailed 03 March 2021; herein “SONG”); and 2) U.S. Patent Application Publication No. 2017/0218033 (‘PTO-892’, mailed 03 March 2021; herein “ZIELER”).  SONG discloses genetically engineered yeast cells.  ZIELER discloses compositions comprising fusion polynucleotides for the introduction into a host organism.  However, as persuasive argued in the ‘Amendment in Response to Non-Final Office Action’ (p18-19), filed 03 June 2021, independent claim 1 is amended to recite, inter alia, “a vector Pichia pastoris Centromeric DNA. Posted online 25 May 2018. Applied and Environmental Microbiology. Vol. 84, Iss. 15, e02882-17, p1-16; ‘PTO-892’, mailed 03 March 2021; “NAKAMURA”) as a relevant reference to the instant claims.  NAKAMURA describes the construction of a new, stable, autonomously replicating plasmid vector providing high transformation efficiency and plasmid stability.  (Abstract; ¶ bridging p1-2 to p3, 1st ¶.)  NAKAMURA indicates the plasmid comprises an autonomous replicating sequence along with a centromeric DNA sequence (e.g., Cen2).  (Id.)  However, NAKAMURA is an inapplicable prior art reference because its publication is later than the earliest effective filing date for this application.
In view of the amendments to the claims along with the presented allegations/arguments in the ‘Amendment in Response to Non-Final Office Action’, filed 03 June 2021, the rejections found in the ‘Non-Final Office Action’, mailed 03 March 2021, have been overcome.  No other grounds for rejection are present.
No pending United States applications have been identified with claims directed to the same invention as claimed herein. 
Therefore, claims 1, 2, 4-15, and 20-24 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636